Citation Nr: 0811231	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD)/emphysema, to include 
as secondary to herbicide exposure, has been received and, 
if so, whether service connection is warranted.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and September 2005 rating 
decisions of the RO in Muskogee, Oklahoma, which denied a 
petition to reopen a claim for service connection for 
COPD/emphysema and a claim for service connection for 
tinnitus.

The veteran requested a hearing before the Board in his March 
2006 VA Form 9. The RO scheduled a Travel Board hearing for 
June 2007, but the veteran failed to appear. He has not 
provided an explanation for his failure to appear or 
requested a new hearing. As such, the Board may proceed with 
appellate review.


FINDINGS OF FACT

1.	In a July 2002 RO decision, of which the veteran was 
notified in the same month, the veteran's claim of 
entitlement to service connection for COPD/emphysema was 
denied. 

2.	Evidence received since the July 2002 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether COPD/emphysema was incurred or aggravated by 
service, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.	Tinnitus first became manifest many decades after service 
separation; the most probative evidence does not establish 
a link between tinnitus and a disease, injury or event in 
service.




CONCLUSIONS OF LAW

1.	The July 2002 rating decision denying the claim of service 
connection for COPD/emphysema is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.	New and material evidence has not been submitted for the 
claim of entitlement to service connection for 
COPD/emphysema; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  For petitions to 
reopen previously denied claims for service connection, VCAA 
notice must define what qualifies as "new" and "material" 
evidence and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the veteran's petition to 
reopen the claim for service connection for COPD/emphysema, 
letters dated in August 2004 and October 2004 fully satisfied 
the duty to notify provisions with respect to the 
COPD/emphysema claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Additionally, prior to 
initial adjudication of his claim for service connection for 
tinnitus, a letter dated in June 2005 fully satisfied the 
duty to notify provisions for the tinnitus claim.  Id.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The August 
2004, October 2004 and June 2005 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-121.  The August 2004 letter also informed the veteran 
of the requirements of reopening a previously denied claim 
through new and material evidence and informed him of the 
basis of the prior denial in his claim for COPD/emphysema.  
See Kent.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and service 
personnel records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board notes, however, that 
medical examinations are not provided for petitions to 
reopen.  See 38 C.F.R. § 3.159.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is the lay 
statements of the veteran.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The veteran brought a previous claim for service connection 
for COPD/emphysema. This claim was denied in a July 2002 
rating decision because the evidence did not show that the 
veteran had been diagnosed with COPD/emphysema in service.  
The rating decision also noted that COPD/emphysema was not 
considered to be a condition associated with herbicide 
exposure.  In other words, there was no evidence of a nexus 
between the veteran's COPD/emphysema and service, as he 
alleged.  The veteran was notified of the decision and his 
appellate rights in that same month.  He did not initiate an 
appeal.  Thus the July 2002 decision is final.  38 U.S.C.A. 
§ 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary 
assertions by the veteran must be accepted as true for these 
purposes, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The July 2002 RO rating decision denied the veteran's claim 
because COPD/emphysema was not manifested during service and 
because there was no evidence to link COPD/emphysema to 
herbicide exposure.  In essence, in order for the claim to be 
reopened, the veteran must submit evidence addressing the 
etiology of his COPD/emphysema.

Since the issuance of the July 2002 RO decision, the veteran 
has submitted a number of medical treatment records that 
cover a period from 1999 to 2005 and private medical 
statements dated in August 2005 and September 2005.  While 
some of the treatment records are redundant of records 
previously associated with the claims file, the remaining 
records reflect ongoing medical treatment following the July 
2002 RO decisions.  The August 2005 and September 2005 
medical statements establish that the veteran has been 
diagnosed with COPD as well as a number of other conditions.  
However, these treatment records and medical statements do 
not indicate that the veteran's current lung condition is 
related to service.  Rather, they simply confirm that the 
veteran has a current diagnosis of COPD, an element of 
service connection that was previously established and 
considered in the July 2002 RO decision.  Given that the 
newly submitted evidence relates to a diagnosis rather than 
etiology, it does not raise a reasonable possibility of 
substantiating the claim and therefore does not constitute 
new and material evidence.

In his March 2006 VA Form 9, the veteran contends that COPD 
was caused by exposure to Agent Orange.  However, as noted 
above, herbicide exposure is an issue that was already 
addressed in the July 2002 RO decision.  The RO previously 
explained that COPD/emphysema is not a condition that is 
attributable to herbicide exposure.  Furthermore, the 
veteran's statements regarding causation are largely 
duplicative and not competent because, as a lay person, he 
has not been shown to be capable of making medical 
conclusions.  See King, supra; Espiritu, supra.  For these 
reasons, the veteran's lay statements concerning the etiology 
of his disability do not qualify as new and material 
evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection.  The petition to reopen must fail.  See 38 C.F.R. 
§ 3.156(a).

III.  Service Connection

The veteran contends that he developed tinnitus as a result 
of noise exposure during service.  For the reasons that 
follow, the Board concludes that service connection for 
tinnitus is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, the veteran's service medical records 
are negative for any complaints, diagnosis or treatment of 
tinnitus.  His July 1967 separation examination indicates 
that his ears were normal. 

Service personnel records show that the veteran's military 
occupational specialty (MOS) was a light vehicle driver and 
that he was stationed in the Republic of Vietnam from July 
1966 to July 1967.  He was awarded the Vietnam Campaign Medal 
and the Vietnam Service Medal, among other decorations.  The 
veteran's MOS and his awards do not establish that he engaged 
in combat or that he was otherwise exposed to noise.  

The Board acknowledges the veteran's assertion that he 
suffered acoustic trauma in Vietnam on several occasions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., being in close proximity to the 
explosion of an ammunition dump, being next to an artillery 
unit that fired weapons through the night, and being near 
mortar attacks.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The veteran as a lay person, however, has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  Therefore, 
he cannot provide a competent opinion regarding the etiology 
of his alleged tinnitus.

There is no evidence of record to show that the veteran had 
any complaints, diagnosis or treatment of tinnitus prior to 
the filing of the present service connection claim in 2005, 
many decades following service separation.  The Board notes 
that the veteran filed earlier claims for COPD/emphysema and 
post-traumatic stress disorder in 2002.  There was no mention 
at the time of the veteran experiencing ringing in the ears.  
Furthermore, the record contains no evidence to indicate that 
the veteran has been diagnosed with or treated for tinnitus 
at any point in time.  Taking into account all of the 
relevant evidence of record, service connection for tinnitus 
is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal to reopen the claim for service connection for 
COPD/emphysema, to include as secondary to herbicide 
exposure, is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


